OO\IO\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:18-cv-06340-P.]H Document 2 Filed 10/17/18 Page 1 of 4

Clear Form

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

 

 

Glenn Miller §
)
Plaintiff, ) CASE NO.
)
vs. ) APPLICATION TO PROCEED
. . . . ) IN FORMA PAUPERIS
Mezzettl Fmanclal Services, Inc. ,
§ (Non-prlsoner cases only)
Defendant. )
l
l, Glenn Mmer , declare, under penalty of perjury that l am the plaintiff

 

in the above entitled case and that the information l offer throughout this application is true and

correct. l offer this application in support of my request to proceed without being required to

prepay the full amount of fees, costs or give security. l state that because of my povertyl am

unable to pay the costs of this action or give security, and that I believe that lam entitled to relief.
ln support of this application, Iprovide the following information:

1. Are you presently employed? Yes L No _

If your answer is "yes," state both your gross and net salary or wages per month, and give the

name and address of your employer:

Gross: $2’560 Net: $1,920

 

 

Employer: CORT Business Services

1320 Sutter St., San Francisco, CA, 94109

 

 

lf the answer is "no," state the date of last employment and the amount of the gross and net salary

 

OO\lO\Ul-D~b~>[\.)

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:18-cv-06340-P.]H Document 2 Filed 10/17/18 Page 2 of 4

and wages per month which you received,

 

 

 

2. Have you received, within the past twelve (12) months, any money from any of the

following sources:

a. Business, Profession or Yes No \/
self employment?
b. Income from stocks, bonds, Yes No J

or royalties?

c. Rent payments? Yes No \/

d. Pensions, annuities, or Yes No L
life insurance payments?

e. Federal or State welfare payments, Yes No \/
Social Security or other govern~
ment source?

If the answer is "yes" to any of the above, describe each source\ of money and state the amount

received from each.

 

 

3. Are you married? Yes No J

Spouse's Full Name:

 

 

Spouse's Place of Employment:
Spouse's Monthly Salary, Wages or Income:

 

 

Gross $ Net $
4. a. List amount you contribute to your spouse's support:$
b. List the persons other than your spouse who are dependent upon you for support

and indicate how much you contribute toward their support. (NOTE: For minor

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:18-cv-06340-P.]H Document 2 Filed 10/17/18 Page 3 of 4

children, list only their initials and ages. DO NOT INCLUDE THEIR NAMES.)

 

 

 

 

5. Do you own or are you buying a home? Yes __ No L
Estimated Market Value: $ Amount of Mortgage: $

6. Do you own an automobile? Yes ____ No J_
Make Year Model

ls it §nanced? Yes _ No _ If so, Total due: $

 

Monthly Payment: $
7. Do you have a bank account? Yes \/ No (Do n_ot include account numbers.)

Name(s) and address(es) of bank: Chase Bank
P.O. BOX 182051

 

Presentbalance(s): $ '266

 

Do you own anycash? Yes No \/ Amount: $

 

Do you have any other assets? (If "yes," provide a description of each asset and its estimated

 

 

 

 

 

 

 

 

 

market value.) Yes _ No L
8. What are your monthly expenses? _/,//ff " l \;/"/-1.~"-;§ _/:dj::__z~ f’///J‘;) ` RT`:’:
Rent: $ 785 Utilities: 97
Food: $ 350 Clothing: 0
Charge Accounts:
Name of Account Monllily Payman Total Owed on This Account
$ $
$ $
$ $
9. Do you have any other debts? (List current obligations, indicating amounts and to whom

they are payable. Do n_ot include account numbers.)
Ace Cash Express: $300

 

 

\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:18-cv-06340-P.]H Document 2 Filed 10/17/18 Page 4 of 4

Polk Check Cashing: $234

 

10. Does the complaint which you are seeking to f11e raise claims that have been presented in
other lawsuits? Yes No \/

Please list the case name(s) and number(s) of the prior lawsuit(s), and the name of the court in

which they were filed.

 

 

l declare under the penalty of perjury that the foregoing is true and correct and understand that a

false statement herein may result in the dismissal of my claims.

   

 

 

l/"`zf//.’;_/.j" " /» 7 :. '
DATE slGNATURE oF APPLICANT

 

